Title: From George Washington to George Wythe, 17 January 1774
From: Washington, George
To: Wythe, George



Sir,
Mount Vernon Jany 17th 1774

I find my trouble is not like to be at an end with Mr Black; Mrs Black (by his procurement I think I could almost venture to say) has refused to execute the Deeds you drew from them to me; and which is still more extraordinary, he himself has denied possession of the Mills (as Mr Hill informs me) & the other premises generally, as you may see by his letter to me, forwarded to Mr Hill, ’till I have first surrendered his Bond, which is the only security I have for his doing of that, & indemnifying me against the Claim of his Wife’s Dower; (unless I relinquish the Bargain altogether, & resort wholely to Colo. Byrds Trustees for a return of the 5,000 pounds & to Black for the remaining £500, which I have no inclination to do, as I presume you were satisfied with the title)—Under these circumstances I have directed Mr Hill to wait upon you for your advice: he can inform you of matters as they stand, between him and Mr Black, & shew

you a letter which I have wrote to the latter, & sent open to him, that he may bear testimony to the contents, & execute my directions therein contained, provided you approve of them; otherwise to follow any other you may think proper to give him. You will also judge, Sir, from what you may hear from Mr Hill—what I have wrote Mr Black—& the whole matter in its present state (which you are pretty well acquainted with) whether I ought to give up the enclosed Bond, as I have accepted of Blacks title, tho’ the conditions of the Contract, on his part, are not complied with; & resort wholely to his own bond, endeavouring under that to enforce a compliance; or whether with propriety, I can, or ought to hold both. Please to drop me a few lines, with your sentiments on this matter by the Post to Alexandria, & in the mean while advise Mr Hill in what manner to proceed, if you disapprove of my direction to him. I am, with very great esteem Sir, Your mo: Obt humble servt

G: Washington


Jany 17th. 1774
P.S. If Black’s Bond can have no operation against him (respecting Dower) ’till dower is actually claimed by Mrs Black, in case she should be the Survivor, and the Bond from Colo. Byrds trustees is not render’d void, by my not declaring myself dissatisfied with Blacks title, & reclaiming my money before the 25th of Decr; query—whether, if Black is pleased with his purchase of the Falls Estate, the keeping hold upon these Gentlemen’s Bond, & requesting them not convey ’till Mrs Black has first done it, may not prove the most effectual means of obtaining her consent. I only ask for information; if upon considering the matter, this should be your opinion, please to let the Speaker know how the matter stands between Black & myself, that they may not be imposed upon by him, as I believe he will stick at nothing to carry his points. Yrs as before. G. W—n

